DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 15, 2020.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The preamble of claim 18 recites a computer program product.  The body of claim 18 positively recites only a non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to perform a series of steps.  This language is unclear.  How does the “computer program product” with the “non-transitory computer-readable storage medium having computer-executable program code instructions stored therein” perform the series of steps without a processor or the like to actually execute the steps?   Memory device are not known for executing program code instructions.  Memory device, whether they are transitory or non-transitory, are known for storing data such as computer-executable program code instructions.  Therefore, claim 18 is ambiguous.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4 – 12 and 14 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims  1, 11 and 18 fall into one of four of the statutory categories?  Yes. 
The preamble of claim 1 recites a computer-implemented method, and the body of the claim positively recites a series of method steps.  Therefore, claim 1 is directed to a method or process.
The preamble of claim 11 recites an apparatus. The body of claim 11 recites at least one physical element, i.e. processing circuitry, that forms part of the claimed apparatus.  Therefore, claim 11 is directed to an apparatus.
The preamble of claim 18 recites a computer program product.  The body of claim 18 positively recites at least one physical element, i.e. a non-transitory computer- readable storage medium having computer-executable program code instructions stored therein.  Therefore, claim 11 is directed to an apparatus.
	Step 2A – Prong 1
Do claims 1, 2, 4 – 9, 11, 12 and 14 – 19 recite a judicial exception?  Yes.  The claims recite the limitations of determining vehicle context data associated with an indication of a change in an autonomous level for a vehicle traveling along a road segment, assigning the vehicle to a queue of vehicles traveling along the road segment in response to a determination that the vehicle context data corresponds to particular vehicle context data associated with the queue of vehicles, assigning the vehicle to a particular lane of the road segment, determining vehicle data for the vehicle based on the vehicle identification data, assigning the vehicle to the queue of vehicles based on the vehicle data, assigning the vehicle to the queue of vehicles based on the location data, identifying at least a portion of the particular vehicle context data for one or more other vehicles associated with the queue of vehicles that corresponds to the indication of the decrease in the strength for the communication signal,  identifying at least a portion of the particular vehicle context data for one or more other vehicles associated with the queue of vehicles that corresponds to the particular road condition and recommending media content for consumption by a computing device associated with the vehicle based on an estimated interval of time for the vehicle to be within the queue of vehicles.  The determining, assigning, identifying and recommending limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “the apparatus comprising processing circuitry and at least one memory including computer program code instructions” nothing in the claim precludes the determining, assigning, identifying and recommending steps from practically being performed in the human mind/visually. For example, but for “the apparatus comprising processing circuitry and at least one memory including computer program code instructions” language, the claims encompass the user manually/visually performing the determining, assigning, identifying and recommending steps.   As such, these limitations are mental processes.

Step 2A – Prong 2
Do claims 1, 2, 4 – 12 and 14 – 19 integrate the judicial exception into a practical application?  No.  
Claims 1, 11 and 18 each respectively recite one additional element: providing an indication of the queue of vehicles to the vehicle to facilitate navigation of the vehicle.  The processing circuitry and at least one memory in this step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of providing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claims 2, 4, 10, 12 and 19 do not recite any additional elements.
Claims 5 – 9 each respectively recite one additional element: receiving time data associated with the change in the autonomous level for the vehicle; receiving vehicle identification data for the vehicle; and receiving location data associated with the vehicle.  The processing circuitry and at least one memory in these steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving data. These generic processor limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 14 – 17 each respectively recite one additional element: receiving vehicle identification data for the vehicle; receiving location data associated with the vehicle; receiving an indication of a decrease in a strength of a communication signal associated with the vehicle while traveling along the road segment; and receiving an indication that the road segment associated with the vehicle satisfies a defined criterion associated with a particular road condition.  The processing circuitry and at least one memory in these steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving data. These generic processor limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1, 2, 4 – 9, 11, 12 and 14 – 19 are directed to the abstract idea.

Step 2B 
Do claims 1, 2, 4 – 12 and 14 – 19 provide an inventive concept?  No.  As 
discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  As a result, claims 1, 11 and 18 are ineligible.

Therefore, claims 1, 2, 4 – 12 and 14 – 19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 11, 13, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0122398 A1 to Kim (herein after "Kim publication").
Note: Text written in bold typeface is claim language from the instant application.  
Texts written in normal typeface are comments made by the Examiner and/or passages from the prior art reference(s).
As to claims 1, 11 and 18,
the Kim publication discloses an apparatus (1000) configured to manage autonomous vehicles (1000, 1001)(see Figs. 1 and 2), the apparatus comprising processing circuitry (1200) and at least one memory (1900) including computer program code instructions (see ¶352; see also Figs. 2 and 3), the computer program code instructions configured to, when executed by the processing circuity, cause the apparatus to: 
determine vehicle context data associated with an indication of a change in an autonomous level for a vehicle traveling along a road segment (see ¶336 – ¶344); 
assign the vehicle to a queue of vehicles traveling along the road segment in response to a determination that the vehicle context data corresponds to particular vehicle context data associated with the queue of vehicles (see ¶344 and Fig. 12); and 
provide an indication of the queue of vehicles to the vehicle to facilitate navigation of the vehicle (see ¶344).

As to claims 3, 13 and 20,
the Kim publication discloses that assigning the vehicle to the queue of vehicles comprises establishing a communication connection between the vehicle and a particular vehicle from the queue of vehicles.  (See ¶69 – ¶81 and Fig. 1.)

As to claim 4,
the Kim publication discloses that assigning the vehicle to the queue of vehicles comprises assigning the vehicle to queue of vehicles based on a current autonomous level or a previous autonomous level associated with the vehicle.  (See ¶336 – ¶344.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 – 9, 12, 14 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Kim publication.
As to claims 2, 12 and 19,
the Kim publication discloses the invention substantially as claimed, except for
the assigning the vehicle to the queue of vehicles comprising assigning the 
vehicle to a particular lane of the road segment.
The Kim publication, however, discloses assigning the vehicle to an autonomous 
driving safety zone which can be the same as assigning the vehicle to a particular lane of the road segment.  (See ¶344 and  ¶350 – ¶351.)
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to modify the Kim publication so 
that assigning the vehicle to the queue of vehicles comprises assigning the 
vehicle to a particular lane of the road segment, as suggested by the Kim publication, in order to avoid colliding with other vehicles operating at different autonomous driving levels.

As to claim 5,
 	the Kim publication discloses the invention substantially as claimed, except for
 	receiving time data associated with the change in the autonomous level for the vehicle, wherein the assigning the vehicle to the queue of vehicles comprises determining an ordering of the vehicle within the queue of vehicles based on the time data. 
  	The Kim publication, however, discloses assigning the vehicle (1000) to the autonomous driving safety zone based on the driver information called up or received by controller (1200). (See ¶342 – ¶344.)  The “driver information” referenced by the Kim publication is known to include time data associated with the change in the autonomous level for the vehicle.  Accordingly, such disclosure by the Kim publication suggests receiving time data associated with the change in the autonomous level for the vehicle, wherein the assigning the vehicle to the queue of vehicles comprises determining an ordering of the vehicle within the queue of vehicles based on the time data.
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to modify the Kim publication to receive time data associated with the change in the autonomous level for the vehicle, wherein the assigning the vehicle to the queue of vehicles comprises determining an ordering of the vehicle within the queue of vehicles based on the time data, as suggested by the Kim publication, in order to travel with other vehicles operating at the same autonomous driving level.


As to claims 6 and 14,
 	the Kim publication discloses the invention substantially as claimed, except for
 	 receiving vehicle identification data for the vehicle; and determining vehicle data for the vehicle based on the vehicle identification data, wherein the assigning the vehicle to the queue of vehicles comprises assigning the vehicle to the queue of vehicles based on the vehicle data. 
  	The Kim publication, however, discloses assigning the vehicle (1000) to the autonomous driving safety zone based on the driver information “call[ed] up” or received by controller (1200). (See ¶342 – ¶344.)  The “driver information” referenced by the Kim publication is known to include vehicle identification data for the vehicle.  Accordingly, such disclosure by the Kim publication suggests receiving vehicle identification data for the vehicle; and determining vehicle data for the vehicle based on the vehicle identification data, wherein the assigning the vehicle to the queue of vehicles comprises assigning the vehicle to the queue of vehicles based on the vehicle data.
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to modify the Kim publication to receive vehicle identification data for the vehicle, and determine vehicle data for the vehicle based on the vehicle identification data, wherein the assigning the vehicle to the queue of vehicles is based on the vehicle data, as suggested by the Kim publication, thereby allowing the vehicle to safely travel along the same road segment with other vehicles traveling at the same autonomous level.


As to claims 7 and 15,
 	the Kim publication discloses the invention substantially as claimed, except for
 	 receiving location data associated with the vehicle; and assigning the vehicle to the queue of vehicles based on the location data. 
  	The Kim publication, however, discloses assigning the vehicle (1000) to the autonomous driving safety zone based on the driver information “call[ed] up” or received by controller (1200). (See ¶342 – ¶344.)  The “driver information” referenced by the Kim publication is known to include location data associated with the vehicle.  Accordingly, such disclosure by the Kim publication suggests receiving location data associated with the vehicle, and assigning the vehicle to the queue of vehicles based on the location data.
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to modify the Kim publication to receive location data associated with the vehicle, and assign the vehicle to the queue of vehicles based on the location data, as suggested by the Kim publication, thereby allowing the vehicle to safely travel along the same road segment with other vehicles traveling at the same autonomous level.

As to claims 8 and 16,
 	the Kim publication discloses the invention substantially as claimed, except for
 	receiving an indication of a decrease in a strength of a communication signal associated with the vehicle while traveling along the road segment, and wherein the assigning the vehicle to the queue of vehicles comprises identifying at least a portion of the particular vehicle context data for one or more other vehicles associated with the queue of vehicles that corresponds to the indication of the decrease in the strength for the communication signal. 
The Kim publication, however, discloses assigning the vehicle (1000) to the autonomous driving safety zone based on the driver information “call[ed] up” or received by controller (1200). (See ¶342 – ¶344.)  And because the Kim publication is capable of “communicat[ing] with another vehicle (V2V: vehicle to vehicle)”(see ¶76 – ¶77), the “driver information” referenced by the Kim publication is capable of including an indication of a decrease in strength of a communication signal associated with the vehicle while traveling along the road segment and a portion of the particular vehicle context data for one or more other vehicles associated with the queue of vehicles. Accordingly, such disclosure by the Kim publication suggests receiving an indication of a decrease in a strength of a communication signal associated with the vehicle while traveling along the road segment and identifying at least a portion of the particular vehicle context data for one or more other vehicles associated with the queue of vehicles that corresponds to the indication of the decrease in the strength for the communication signal.
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to modify the Kim publication to receive an indication of a decrease in strength of a communication signal associated with the vehicle while traveling along the road segment and identify at least a portion of the particular vehicle context data for one or more other vehicles associated with the queue of vehicles that corresponds to the indication of the decrease in the strength for the communication signal, as suggested by the Kim publication, thereby allowing the vehicle to safely travel along the same road segment with other vehicles traveling at the same autonomous level.

As to claims 9 and 17,
 	the Kim publication discloses the invention substantially as claimed, except for
 	receiving an indication that the road segment associated with the vehicle satisfies a defined criterion associated with a particular road condition, and wherein the assigning the vehicle to the queue of vehicles comprises identifying at least a portion of the particular vehicle context data for one or more other vehicles associated with the queue of vehicles that corresponds to the particular road condition. 
The Kim publication, however, discloses assigning the vehicle (1000) to the autonomous driving safety zone based on the driver information “call[ed] up” or received by controller (1200). (See ¶342 – ¶344.)  And because the Kim publication is capable of “communicat[ing] with another vehicle (V2V: vehicle to vehicle)”(see ¶76 – ¶77), the “driver information” referenced by the Kim publication is capable of including an indication that the road segment associated with the vehicle satisfies a defined criterion associated with a particular road condition and a portion of the particular vehicle context data for one or more other vehicles associated with the queue of vehicles.  Accordingly, such disclosure by Kim suggests receiving an indication that the road segment associated with the vehicle satisfies a defined criterion associated with a particular road condition and identifying at least a portion of the particular vehicle context data for one or more other vehicles associated with the queue of vehicles that corresponds to the particular road condition.
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to modify the Kim publication to receive an indication of a decrease in strength of a communication signal associated with the vehicle while traveling along the road segment and identify at least a portion of the particular vehicle context data for one or more other vehicles associated with the queue of vehicles that corresponds to the indication of the decrease in the strength for the communication signal, as suggested by the Kim publication, thereby allowing the vehicle to safely travel along the same road segment with other vehicles traveling at the same autonomous level.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Kim publication in view of U.S. Patent Application Publication No. 2019/0110103 A1 to el Kaliouby et al. (herein after "el Kaliouby et al. publication").
As to claim 10,
 	the Kim publication discloses the invention substantially as claimed, except for
 	recommending media content for consumption by a computing device associated with the vehicle based on an estimated interval of time for the vehicle to be within the queue of vehicles.
	Recommending media content for consumption by a computing device associated with a vehicle is old and well known, as demonstrated by the el Kaliouby et al. publication who discloses that “vehicle content that can be recommended can include audio or video selections, where the audio or video selections may be recommended from a library, a stream, and so on” based on “[w]aiting for, traveling in, or parking the vehicle, waiting in security lines . . . among many other travel related activities . . . .” (See ¶18 –  ¶19.)
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to modify the Kim publication to recommend media content for consumption by a computing device associated with the vehicle based on an estimated interval of time for the vehicle to be within the queue of vehicles, as suggested by the Kim publication, in order to improve the driving experience.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666